Citation Nr: 1631361	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence exists to reopen a claim for service connection of bilateral hearing loss disability.

2. Entitlement to service connection of bilateral hearing loss disability. 

3. Entitlement to service connection of tinnitus. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefits sought on appeal.

These issues were previously remanded by the Board in order for the Veteran to be provided with a Statement of the Case on the issue of reopening his claim for hearing loss.  That notice having been provided to the Veteran in December 2013, these claims are once again before the Board for further appellate consideration.

As regards characterization of the Veteran's appeal regarding bilateral hearing loss and tinnitus, the Board notes that it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing the matters as set forth on the title page.


FINDINGS OF FACT

1. The Veteran was originally denied service connection of hearing loss in September 1971, and this decision was not appealed.

2. Evidence added to the record since September 1971 includes more recent audiological examinations and the Veteran's statements as to the history and etiology of his hearing loss.  

3. The evidence added to the record since September 1971 with respect to the Veteran's hearing loss is not cumulative or redundant, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection of his hearing loss.  

4. The Veteran's hearing loss does not currently manifest in an auditory threshold of 40 decibels or greater in any of the tested frequencies; or in auditory thresholds of at least 26 decibels in three tested frequencies; or in speech recognition scores under 94 percent, using the Maryland CNC Test.  

5. Credible evidence indicates that it is at least as likely as not that the Veteran has continuously experienced tinnitus since he was in active service in the Navy.


CONCLUSIONS OF LAW

1. The September 1971, 2008 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection of the Veteran's bilateral hearing loss disability have not been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

4. The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis 

As a preliminary matter, the Board notes that in reaching a decision on the issues of this case, the Secretary, and therefore the Board, has a duty to provide the Veteran with "the benefit of the doubt" whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matters in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

A. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b-c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

In this case, the Veteran was originally denied service connection of his hearing loss disability in a September 1971 rating decision.  The Veteran did not submit a notice of disagreement with or otherwise initial an appeal of that rating decision, and no new evidence on this issue was submitted within one year of the rating decision, and so that rating decision is final.  Since that time, the Veteran has submitted several statements regarding his service duties, the etiology of his disorders, and his history with these disorders.  This evidence is new to the claims file since the September 1971 rating decision, and it speaks to the existence of a nexus between the Veteran's hearing loss and his active duty service.  Accordingly, the Board finds adequate ground upon which to reopen the Veteran's claim for service connection of his hearing loss disability.  

B. Service Connection

The Veteran's claim for service connection of hearing loss disability having been reopened, both of the Veteran's claims are for service connection, which generally may be granted when the record shows the existence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d).  However, in cases of claims for hearing loss, a "current disability," for the purposes of service connection, exists only when the auditory threshold in any of the tested frequencies (500, 1000, 2000, 3000, 4000 Hertz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding these claims, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence is competent only if it is provided by a person who has knowledge of the facts or circumstances and it conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).

1. Hearing Loss

The Board takes careful note of the Veteran's statements in the record with respect to his hearing loss.  Specifically, the Veteran has contended that while he was serving in the Navy, he was stationed on an aircraft carrier.  Furthermore, the Veteran has stated that his quarters were directly below the flight deck, and that while on duty he was assigned to work as an aviation electrician.  As such, he was exposed to significant noise levels from the aircraft both while on duty and while in his quarters.  According to the Veteran, this noise exposure has resulted in his hearing loss.

Since that time, the Veteran's hearing loss was examined during a VA medical examination in conjunction with this claim in September 2011.  This is the only audiological evaluation conducted during the current appeal period.  Puretone thresholds and speech discrimination results were as follows:  

Exam Date: September 2011
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
10
10
15
25
30
18
94
Left Ear
15
20
10
25
20
18
94

With this evidence in mind, the Board turns to the elements of service connection.  First, the record must establish that the Veteran has a current disability of hearing loss.  As was discussed above, for VA disability purposes, a disability of hearing loss only exists when the auditory threshold in any of the tested frequencies is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Comparing the regulatory requirements to find a current disability of hearing loss to the Veteran's audiological testing, the Board finds that the Veteran does not have a current disability of hearing loss, as it is defined in the regulations.  Without a current disability, service connection cannot be granted, as there is, legally, no disability to service connect.  There is no other competent evidence of record to suggest that the Veteran has manifested hearing loss disability of either ear at any point during the appeal period.  While the Veteran is certainly competent to describe his hearing, he is not competent to provide the results of an audiological examination, such as was conducted in September 2011.  Accordingly, the VA audiological evaluation is more probative with regard to whether the Veteran meets the level of hearing loss necessary to be considered a disability for VA compensation purposes.  The claim must therefore be denied. 

2. Tinnitus

On the issue of the Veteran's claim for service connection of his tinnitus, the Board notes at the outset that, as was discussed above, the Veteran is competent to report things which he has directly experienced, or which do not require specialized knowledge or training to identify or discuss.  With that in mind, the Board notes that the Veteran has contended that he has experienced tinnitus since he was in service due to the noise exposure discussed above.  The Veteran has also stated that complaints of tinnitus are not reflected in his service treatment records or post-service medical records for some time because he was not asked about tinnitus during medical examinations, including during service.  The Veteran has even stated that he was not aware during his service that a medical diagnosis existed for the ringing he experienced in his ears.  

While the Veteran is inherently competent to report the events that he experienced which he believes exposed him to noise that could have resulted in his tinnitus, and while he is competent to report the symptoms he experiences from his tinnitus, the Board finds that the Veteran's statements on this point are also credible.  The Veteran is uniquely qualified to offer evidence as to the onset of his tinnitus symptoms, given the difficulty of objectively detecting and assessing tinnitus.  Furthermore, the record contains no evidence to contradict these contentions from the Veteran, and so the Board finds his statements that his tinnitus onset during service to be credible, and therefore highly probative.  

With that in mind, the Board finds that the Veteran does have a current disability of tinnitus.  The Board also finds that the Veteran was likely exposed to significant noise while in service, given his duty assignment and his occupational specialty.  Finally, the Board finds the Veteran's credible statements that he has experienced tinnitus since he was exposed to noise in service to be sufficient evidence of a nexus between the Veteran's current tinnitus and his service.  Thus, the Board finds that the Veteran is entitled to service connection for his tinnitus.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted. 



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


